ON PETITION FOR REHEARING
PER CURIAM:
The defendant officials of the Cities of Falls Church, Hampton and Newport News, Virginia, have petitioned for rehearing and have suggested rehearing in banc. The suggestion for rehearing in banc has been submitted to a poll of the judges of the court eligible to vote thereon, and the suggestion has failed to receive a majority vote. It therefore does not carry. The panel unanimously concludes to deny rehearing, and it is so ordered.
Because of the comments of our dissenting brother, we are constrained to make some additional remarks.
There are no proceedings in the Virginia courts, civil or criminal, involving the plaintiffs before us on appeal which, we think, would warrant invoking the Younger doctrine, or applying out prior decision in Lynch v. Snepp, 472 F.2d 769, 4 Cir. Robert Kisley has been prosecuted in the Circuit Court of Fairfax County and found guilty of a violation of the Falls Church ordinance; but, by stipulation, his sentencing has been postponed pending an adjudication in the instant proceedings of the validity of the ordinance under which he was prosecuted. Robert Kisley also instituted a civil action in the Circuit Court of Fairfax County to have the Falls Church ordinance declared invalid, but he has moved to take a nonsuit under Code of Va., § 8-220 (1957 Repl.Vol.), as is his absolute right, although the state court’s order of nonsuit has not been formally entered. Thus, the criminal and civil litigation involving Kisley cannot possibly result in a state court adjudication of the issues before us. Additionally, Kisley was dismissed as a plaintiff by the district court on the grounds of res judicata, and he has not appealed that ruling. Thus, Kisley is no longer a party to the instant litigation. The suggestion that BO-JAC, Ltd., a plaintiff in No. 73-1131, may have instituted an equity action in the Circuit Court of the City of Hampton, prior to suing in the district court, that that action is still pending and that it may be made a basis for the application of Younger, is made first in the petition for rehearing, and we think it comes too late.* In any event, BO-JAC is not the only plaintiff in the instant case.
While in the ordinary case we would probably stay our decision pending enlightenment from the Supreme Court in Becker v. Thompson, cert. granted, 410 U.S. 593, 93 S.Ct. 1424, 35 L.Ed.2d 686 (1973), we are presented with conflicting decisions from a single district within our circuit. The need for uniformity requires us to resolve the conflict now, and we would no less avoid a decision *405were we to grant the stay suggested by our dissenting brother, albeit his proposed resolution would be more palatable to him.

 In the main briefs, counsel now petitioning for rehearing made a passing reference to a state equity case filed by BO-JAC, but there and in argument, the criminal and civil litigation involving Kisley was asserted as the basis for application of Younger. Before the district court and before us, counsel did not dispute their adversaries’ assertion that the Hampton case had become moot when a preliminary injunction had been denied and that “it was just a question of submitting an order and getting it off the docket . . . .” We will hold counsel to the implicit representations made to us.